Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 18 has been renumbered claim 17.
Misnumbered claim 19 has been renumbered claim 18.

Claims 6,7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 appears to remove the step of introducing “the sample” (line 3, claim 1) to the column by indicating that it is an “extracted sample” from that same “sample” (line 3, claim 1) that is introduced in that sample’s (i.e. “sample”, line 3 of claim 1) place.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 6,7,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	As to claim 6, “introducing the extracted sample to the reversed-phase chromatography system” is not consistent with claim 1’s introducing “the sample” (line 4, claim 1).  Consider that claim 6 effectively calls for flowing “the sample” (line 4, claim 1) through the column, and then introducing an “extracted” material from that same “sample” (line 4, claim 1) to the column.  Such is not consistent with the specification.  
	As to claim 17, this claim is directed to an apparatus, but it’s not clear how “instructions” by themselves provide an additional structural limitation to the claim.  Consider that the disclosure states that a computer readable medium includes the “instructions”, but does not specify what structure the instructions at a minimum include.  There is a fundamental discontinuity between the claimed instructions, and any structure those instructions may include/comprise.  Structure may include instructions, but instructions do not provide structure in this particular application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatramani et al 2016/0238573 teaches (Figure 2B) a reversed-phase chromatography column employed to analyze mixtures of compounds, with phenyl functional group (Para 53) as the stationary phase; the column employing a mobile phase of constant concentration over time running in isocratic mode (Para 52).  The mobile phase is mixed solvents (Para 51).  (The solvent of Figure 2A is “acetic acid” (Para 44)).  However, the mobile phase pH is not identified (claims 1,17,18), and the instructions do not extend to analysis of the particularly claimed materials (claims 1,17,18).
Miller et al 2012/0226054 teach (Para 79) use of reverse phase column and isocratic conditions, the column with phenyl group on the stationary.  

Applicant submitted Citation 7 (i.e., Chunyan et al) teach determination of pestitide by employing a column.  However, there is no reference to phenyl functional group or pH.
Applicant submitted Citation 24 (i.e., Wuyts et al ) states (BACKGROUND) that there is an interest in direct analysis of glyphosate to avoid sample preparation and derivation, but otherwise provides no specifics in claims in issue.

Citation 18 of IDS filed 7/22/19 was crossed out only because it was not in the electronic file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861